Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/US2020/026204, filed 4/1/2020, claiming priority to U.S. Provisional Application Ser. No. 62/827,454, filed 4/1/2019.
Specification
The specification is objected to because many of the structures in Table 4 are unreadable.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: Claims 1 and 9 mix singular and plural forms and do not conform to standard chemical claim language. That is, both recite that R1-9 “individually at each occurrence can be –H, linear alkyl groups, branched alkyl groups or halogens…”  , For example, since each of these variables cannot have more than one value at a time, R1 could not be, at any one occurrence, “halogens.”  The standard and appropriate recitation would be: “R1-9 are, independently, H, linear alkyl, branched alkyl, or halogen.” 
Additionally, claim 9 is objected to because the claim lacks a period at the end.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. §112, first paragraph, because the specification fails to comply with the written description requirement with respect to the full scope of the generic compound depicted in claim 1 or with respect to methods of preventing or treating a bone disorder by administering compounds encompassed by that generic structure. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.   
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Under MPEP §2163, possession may be shown in a variety of ways, including:
 i) description of an actual reduction to practice, such as by describing testing of the claimed invention or by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose; 
ii) a showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete; and
 iii) description of distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. 
Despite “a strong presumption that an adequate written description of the claimed invention is present when the application is filed,” (In re Wertheim, 541 F.2d 257, 263,191 USPQ 90, 97 (CCPA 1976), nevertheless, even an original claim may lack adequate written description, if an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. In the present case that “particularity” is absent.
As explained in MPEP 2163, the written description for a claimed genus may be satisfied by means of a description, in terms outlined in paragraph 8 above, of a sufficient number of species to represent the entire genus.
In the present case the claimed genus encompasses thousands of compounds in which the core structure (“scaffold”) is substituted with various alkyl groups and/or halogens. Some examples are shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

 
By contrast, the specification discloses only one species – that depicted in claim 5. This species is not representative of the genus because it lacks both halogens and bulky alkyl groups. A plurality of halogen and/or bulky alkyl substituents would be expected to exert considerable influence on the properties of the compounds. The influence would vary with the size, electronic features, number, and location of such substituents. For this reason the single disclosed compound is not representative of the entire genus encompassed by these claims.
Therefore, it is found that at the time of filing Applicants did not have possession of the full scope of the claimed invention.
Additionally, claims 1-12 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for i) prevention of any disorder; ii) for treatment of the full scope of “bone disorder;” or iii) for treatment of any condition by administration of the full scope of the compound depicted in 
Under MPEP §2164, in order to satisfy the enablement requirement, a disclosure must enable a person skilled in the art to practice the claimed invention without undue experimentation. The so-called “Wands factors” provide a standard for determining whether a disclosure satisfies the enablement requirement or whether, on the other hand, any experimentation necessary for the practice of the invention is “undue.” In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The Wands factors are:	
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The claims encompass mono-, di-, tri-, tetra-, penta-, hexa-, hepta-, octa-, and nona- fluoro, chloro, bromo-, and iodo- substituted derivatives of the compound depicted in claim 1, as well as the large number of regioisomers and mixed halo derivatives and additionally encompass the thousands of alkyl-substituted derivatives and derivatives bearing both halo and alkyl substituents. A few of the compounds encompassed by the claims are shown above.
This invention is in the area of therapeutics. Although the skill level in this art is high, the level of predictability is low.
The specification provides no examples of treatment or prevention of any disorder and provides no experimental data at all for any compound of the invention other than the compound depicted in claim 5.
Predictability in chemistry, and particularly in the chemistry of therapeutics, depends on the general observation that compounds and groups with similar structures behave similarly. The claimed invention comprises compounds for therapeutic use – a use known to be particularly sensitive to structural variations. There are no compounds among the listed examples that have branched alkyl, linear alkyl other than methyl, fluoro, chloro, bromo, or iodo substituents – all 1-9 equal to moieties that differ from those in the exemplified compound. Therefore, in order to use such compounds the artisan would need to conduct numerous levels of experimentation, starting with the most basic proof-of-concept, lead identification, HTS, SAR, etc., for each disorder. This amounts to invention, not development. That is undue experimentation.
Moreover, claims 1-5 are rejected because the specification does not teach how to treat hyperthyroidism, multiple myeloma, hyperparathyroidism, or rheumatoid arthritis, which the specification includes in its listing of bone disorders.
Claim 5, reciting treatment or prevention by administration of the compound recited, “DIPQUO,” is also rejected because although this compound promotes osteogenesis, the specification does not reasonably teach a skilled artisan how to prevent bone fractures, scoliosis, or bone cancer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-5 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicants regard as the invention.
The claim term “a bone disorder” lacks a limiting definition in the specification. Rather, at paragraph 30, the specification lists examples which “include, but are not limited to” certain ailments. Since this listing also includes hyperthyroidism, multiple myeloma, rheumatoid arthritis, or, hyperparathyroidism, which involve pathologies beyond those of bone, the scope of the claims is not specifically pointed out, as required by the statute.


	
	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622